Citation Nr: 0712006	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-30 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to a left thigh disability.  

2.  Entitlement to service connection for allergies with 
nasal polyps, claimed as vasomotor/allergic rhinitis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to January 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from October 
2002 and April 2003 rating decisions by the Phoenix RO.  In 
November 2006 the Board sought an advisory medical opinion in 
the matter pertaining to the low back.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action on his part is required.


REMAND

Regarding the low back disability, in March 2007 (after the 
Board secured a VHA medical advisory opinion in this matter), 
the veteran submitted directly to the Board medical treatise 
evidence directly to the Board without a waiver of RO 
consideration of such evidence.  The evidence is in the form 
of medical journal articles that discusses how extended bed-
rest and prolonged casting may result in bone atrophy.  The 
articles are pertinent as the veteran contends that bed-rest 
along with prolonged casting resulted in shortening of his 
left leg, and that the shortening caused or contributed to 
cause his current back disorder.  Under governing case law, 
the Board is obliged to remand the case for AOJ initial 
consideration of the additional evidence.  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

Regarding the claim seeking service connection for 
allergies/polyps/rhinitis, the veteran alleges such 
disability was aggravated by his service.  Notably, 
aggravation of a preexisting condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).
While a history of hay fever was noted in pre-induction 
medical history, as well as at separation, the veteran's 
service medical records are otherwise silent for pertinent 
complaints, findings, diagnosis.  In support of this claim 
the veteran has submitted two private physicians' opinions 
(without an explanation of supporting rationale) to the 
effect that the disability was aggravated by the veteran's 
service.  Given that there is no explanation of the 
rationale, but that there is evidence of current disability 
and evidence relating the disability to service, an 
examination for a medical advisory opinion in this matter is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the additional 
evidence submitted by the veteran, as 
well as the medical advisory opinion 
secured by the Board, arrange for any 
additional development suggested, and 
readjudicate the claim seeking service 
connection for low back disability in 
light of the additional evidence 
received.  

2.  The RO should also arrange for the 
veteran to be examined by an appropriate 
physician to determine whether any 
allergy related disability, nasal polyps, 
or rhinitis was incurred or aggravated in 
service.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  Based 
on review of the claims file and 
examination of the following, the 
physician should provide an opinion that 
includes responses to the following:

a) Based on the pre-induction and 
separation notation of hay fever what of 
the claimed disabilities (i.e., 
allergies, polyps, rhinitis) pre-existed 
his service?  Is there any objective 
evidence that any pre-existing such 
disability increased in severity beyond 
natural progression during service?  If 
so, please identify the 
pathology/symptoms that reflect the 
increase.

b) Is there any medical evidence of 
record supporting that allergies, nasal 
polyps, or rhinitis were incurred in 
service?

The examiner should explain the rationale 
for all opinions given, and is asked to 
comment on the opinions provided by the 
veteran's private physicians.  

3.  The RO should then re-adjudicate the 
claim seeking service connection for 
allergies/nasal polyps/rhinitis.  

4.  If either claim remains denied, the 
RO should issue an appropriate SSOC and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

